Citation Nr: 1028142	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  09-03 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals of 
a left wrist fracture.

2.  Entitlement to an initial compensable rating for residuals of 
a left clavicle fracture with left shoulder disability.

3.  Entitlement to an initial compensable rating for residuals of 
a right tibia fracture with a right leg disability.

4.  Entitlement to a 10 percent rating based upon multiple 
noncompensable service-connected under 38 C.F.R. § 3.324.


REPRESENTATION

Veteran represented by:	South Carolina Office of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1992 to July 1994 
and from February 2003 to June 2003.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2008 rating decision of the New York, New 
York Regional Office (RO) of the Department of Veterans Affairs 
(VA) which granted the Veteran's claims for service connection 
for residuals of a left wrist fracture, residuals of a left 
clavicle fracture and residuals of a right tibia fracture and 
assigned an initial noncompensable rating for each disability.  
In addition, a 10 percent rating based upon multiple 
noncompensable service-connected disabilities was also denied.

The Veteran failed to appear for a Central Office hearing 
scheduled in June 2010.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran was afforded a VA orthopedic examination in February 
2008 to determine the current level of impairment of the instant 
disabilities.  In a January 2009 substantive appeal, the Veteran 
indicated that his disabilities had worsened since this February 
2008 examination as his ranges of motion had decreased and that 
his pain had increased.  The Veteran complained of intermittent 
pain that responded to Motrin in a March 2009 treatment note.  
These statements suggest that the Veteran's disabilities have 
worsened since the last examination.

A veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey 
v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (April 7, 
1995) (another VA examination is required when disability in 
question has undergone an increase in severity since the time of 
the last VA examination).  In light of the January 2009 
substantive appeal, a new VA orthopedic examination is required.

The record suggests that the Veteran receives regular treatment 
for the instant conditions at VA.  VA treatment records dated 
through March 2009 are located in the claims file.  As these 
records have been adequately identified and are relevant to the 
Veteran's claim, they must be obtained.  38 U.S.C.A. § 5103A 
(West 2002).

In his January 2009 substantive appeal, the Veteran indicated 
that VA had not obtained his private treatment records from Bronx 
Lebanon Hospital.  The Board notes that VA requested these 
records in August 2006 and again in August 2007 and did not 
receive a response.  The Veteran was notified of these requests 
in an August 2007 letter and advised to contact the private 
treatment provider directly to obtain these records.  

Resolution of the Veteran's appeal for a 10 percent rating for 
multiple noncompensable disabilities claim is dependent, at least 
in part, on the outcome of the claims for a compensable initial 
rating.  In other words, a grant on one of the initial rating 
appeals would render the 38 C.F.R. § 3.324 claim moot.  Therefore 
a decision by the Board on this claim would at this point be 
premature.  See Harris v. Derwinski, 1 Vet. App 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the Veteran's 
updated VA Medical Center (VAMC) treatment 
records.  Records dated through March 2009 
are located in the claims file.   All efforts 
to obtain these records should be documented 
in the claims file.  If these records are 
unavailable, this should also be documented 
in the claims file.

2.  Following the completion of the above-
development, the RO/AMC should afford the 
Veteran an orthopedic examination to 
determine the current severity of his 
service-connected left wrist fracture 
residuals, left clavicle fracture residuals 
and right tibia fracture residuals.  The 
claims file must be made available to the 
examiner, and the examiner should indicate in 
the report that the file was reviewed.  All 
indicated diagnostic testing and diagnostic 
studies should be undertaken.

The examiner should identify all current 
manifestations of the Veteran's service-
connected left wrist, left clavicle and right 
tibia disabilities.  The examiner should 
report the current ranges of motion for each 
disability.  The examiner should determine 
whether each disability is manifested by 
weakened movement, excess fatigability, pain, 
incoordination or flare-ups.  Such inquiry 
should not be limited to muscles or nerves.  
These determinations should be expressed in 
terms of the degree of additional range-of-
motion loss due to any weakened movement, 
excess fatigability, pain, incoordination or 
flare-ups.  The examiner should also report 
the point, if any, in the ranges of motion 
when pain is evident for each disability.

A rationale for all opinions must also be 
provided.

The examiner is advised that the Veteran is 
competent to report symptoms, and that the 
Veteran's report of symptoms must be 
considered in formulating the opinion.

3.  The RO/AMC should review the examination 
report to ensure that it contains all 
information and opinion requested in this 
remand.

4.  If any claim on appeal remains denied, 
the RO/AMC should issue a supplemental 
statement of the case before returning the 
case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded, including 
submitting the private medical records from Bronx Lebanon 
Hospital.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).


_____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

